             Case 1:12-cr-00140-PB Document 76 Filed 02/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


Lisa Biron                    )
                              )
v.                            )               No. 12-cr-140-PB
                              )
United States of America      )
________________________


          GOVERNMENT’S RESPONSE TO MOTION TO CORRECT JUDGMENT
       Defendant Lisa Biron has pointed out a variance between the orally pronounced sentence

and the written judgment pertaining to a supervised release condition. The Court stated that the

“defendant shall not directly or indirectly contact the victim or any person under the age of 18

except in the presence of a responsible adult who is aware of the nature of the defendant’s

background and current offense and who has been approved by the probation officer.” Docket

Number 54 at 77. The written judgment, on the other hand, states that defendant “may not

directly or indirectly contact the victim or any child under age 18."

       When there is a variance between the oral sentence and the written judgment, the oral

sentence controls. United States v. Valencia, 17 F. Appx. 9 (1st Cir. 2001). This Court has

jurisdiction under Fed. R. Crim. P. 36 to correct an error in the written judgment. United States

v. Spencer, 513 F.3d 490, 491 (5th Cir. 2008). The United States does not object to the Court

correcting the supervised release condition in the written judgment to comport with the oral

pronouncement of sentence.

Dated: February 20, 2020
                                              Respectfully submitted,
                                              SCOTT W. MURRAY
                                              United States Attorney
           Case 1:12-cr-00140-PB Document 76 Filed 02/20/20 Page 2 of 2




                                               By: /s/ Seth R. Aframe
                                               Seth R. Aframe, AUSA
                                               53 Pleasant Street, 5th Floor
                                               Concord, NH 03301
                                               (603) 225-1552
                                               seth.aframe@usdoj.gov


                                  CERTIFICATE OF SERVICE


        I hereby certify that a copy of this response has been forwarded this date via first class
mail to Lisa Biron, #12775-049, FCI, PO Box 1731, Waseca, MN 56093.


                                               /s/ Seth R. Aframe
                                               Seth R. Aframe, AUSA




                                                  2
